RESOLUCIÓN
Mediante Resolución de 4 de octubre de 2002, se designó al Presidente y a los Miembros de la Junta de Educación Jurídica Continua (Junta) con la encomienda de que pre-pararan un Proyecto de Reglas bajo la Regla 8(d)(7) del Reglamento de Educación Jurídica Continua de 30 de junio de 1998, del Secretariado de la Conferencia Judicial. La Junta llevó a cabo múltiples reuniones y varias sesiones especiales a las que comparecieron como invitados y po-nentes los representantes de las escuelas de derecho con programas de educación jurídica continua existentes a esas fechas, así como el Colegio de Abogados y su Instituto *839de Educación Práctica, el Negociado de Métodos Alternos y el Programa de Educación Continua del Departamento de Salud.
Para el 17 de julio de 2003, la Junta publicó un anuncio en el cual le solicitó a la comunidad jurídica sus comenta-rios en torno al Proyecto de Reglamento del Programa de Educación Jurídica Continua. Los comentarios debían ser presentados a más tardar el 15 de agosto de 2003. El Pro-yecto se publicó también en los Centros Judiciales, en el Portal de la Rama Judicial y se distribuyeron copias a tra-vés del Secretariado de la Conferencia Judicial.
El Colegio de Abogados solicitó inicialmente a la Junta una prórroga para presentar sus comentarios, y se le concedió. Posteriormente, para el 11 de septiembre de 2003, solicitó una prórroga de seis meses para que su ma-trícula se pudiera expresar y ofrecer recomendaciones so-bre el referido Proyecto de Reglamento. Esa prórroga se le concedió mediante Resolución notificada el 29 de octubre de 2003.
El 20 de abril de 2004 el Colegio de Abogados presentó una tercera Moción Solicitando Prórroga, mediante la cual solicitó sesenta días adicionales. Se le concede una última prórroga, a vencer el miércoles 30 de junio de 2004, para presentar sus recomendaciones o comentarios sobre el Pro-yecto de Reglamento del Programa de Educación Jurídica Continua, según solicitado desde 17 de julio de 2003.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo